DETAILED ACTION
This office action is in response to the application filed on 08 March 2021. Claims 1-15 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 08 March 2021, 02 June 2021, 08 September 2021, and 07 April 2022 has/have been considered by the examiner (see attached PTO-1449).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details in the empty boxes of Fig. 2, elements 210, 220, 230, as described in the Specification, pages 15-16.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it appears that on page 27, line 15, “Fig. 1a” has be inadvertently included. Appropriate correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 6, when describing Fig. 1a, elements 110 and 130 are not shown in Fig. 1a, but rather in Fig. 1b. Examiner respectfully suggests referencing Fig. 1b when these elements are first introduced.  
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Claim Objections
Claims 11-14 are objected to because of the following informalities:  
Regarding Claim 11, page 24, line 27, “LED-based” should be spelled out when first introduced - - Light-Emitting Diode (LED)-based - - .
Regarding Claim 12, page 25, lines 6-7, “a Light-Emitting Diode (LED)-based” should likely read - - an (LED)-based - - , if the above objection to Claim 11 is corrected.
Regarding Claim 13, page 25, line 27, “LED-based” should be spelled out when first introduced - - Light-Emitting Diode (LED)-based - - .
Regarding Claim 14, page 26, line 7, “processor, ,” should read - - processor, - - (i.e., please remove the extra comma).
Regarding Claim 14, page 26, line 12, “LED-based” should be spelled out when first introduced - - Light-Emitting Diode (LED)-based - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per Claim 14, a “computer program” is recited. However, it appears that one of ordinary skill in the art could interpret the computer program as nothing more than a disembodied computer program, and thus, as software, per se. Furthermore, the specification is silent regarding the meaning of this term. There is no language in the claim or specification by which the claim elements can be made functional and statutory. A claim to a computer product/computer readable medium that can be a carrier wave covers a non-statutory embodiment (software, per se), and thus is directed to non-statutory subject matter. See MPEP § 2106. Therefore, a person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed data carrier comprising merely executable functions, which is non-statutory. As such, Claim 14 is drawn to non-statutory subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 16-18 of copending Application No. 17/191,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the features of the claims is substantially the same, but also because, for instance, independent Claims 1 and 11-14 are broader in scope than the corresponding Claims 1-2 and 16 of co-pending Application No. 17/191,741.
Although the preamble of Claim 11 recites a storage device, examiner notes that this is an inconsequential difference, since merely and generically storing data does not carry significant patentable weight.
Although Claims 11 and 13-14, last line of each claim, recites, “output[ting] the processed image data”, this is an inconsequential difference, since merely and generically outputting data does not carry significant patentable weight.
Examiner notes that the broader method of Claim 13 of the instant application is anticipated by using the system of Claims 1-2 of co-pending Application No. 17/191,741 as an obvious variant.
Examiner notes that the broader computer program of Claim 14 of the instant application is anticipated by using the system of Claims 1-2 of co-pending Application No. 17/191,741 as an obvious variant.

1.	A Light-Emitting Diode (LED)-based illumination system for a microscope, the illumination system (Claim 1, page 53, lines 3-5) comprising: one or more first LED-based light sources, wherein the one or more first LED-based light sources are configured to emit light across a white light color spectrum (Claim 1, page 53, lines 5-11; Claim 16, page 56, lines 2-10); at least one optical filter, wherein the at least one optical filter is arranged to filter the light emitted by the one or more first LED-based light sources (Claim 1, page 53, lines 5-11; Claim 16, page 56, lines 2-10); one or more second LED-based light sources, wherein the one or more second LED-based light sources are configured to provide light having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material (Claim 1, page 53, lines 5-11; Claim 16, page 56, lines 2-10).

2.	The illumination system according to claim 1, wherein the one or more second LED-based light sources are configured to emit light having a peak at one or more of between 390 nm and 420 nm, between 460 nm and 500 nm, and between 780 nm and 810 nm (Claim 17, page 56, lines 12-17).

3.	The illumination system according to claim 1, wherein the at least one optical filter is configured to attenuate or block light having a wavelength that coincides with at least one fluorescence emission wavelength of the at least one fluorescent material (Claim 1, page 53, lines 5-11; see also Claim 16, page 56, lines 2-10).  

4.	The illumination system according to claim 1, further comprising one or more third LED-based light sources, wherein the one or more third LED-based light sources are configured to emit light across the white light color spectrum (Claim 18, page 56, lines 19-21).

11.	A system for a microscope, the system comprising one or more processors and one or more storage devices, wherein the system (Claim 1, page 53, lines 3 and 17-18) is configured to: obtain image data of an optical imaging sensor of the microscope (Claim 1, page 53, lines 3 and 13-18), wherein the image data represents light reflected by a sample that is illuminated by one or more LED-based light sources, wherein the light emitted by the one or more LED-based light sources is filtered such that light having a wavelength that coincides with at least one fluorescence emission wavelength of the at least one fluorescent material is attenuated or blocked (Claim 1, page 53, lines 5-15); process the image data to generate processed image data (Claim 1, page 53, lines 17-18), wherein a portion of the processed image data representing light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material is generated based on the image data (Claim 1, page 53, lines 13-18; Claim 2, page 53, lines 20-23); and output the processed image data (Claim 1, page 53, lines 13-18; Claim 2, page 53, lines 20-23).

13. A method for a microscope, the method (Claim 1, page 53, line 3) comprising: obtaining image data of an optical imaging sensor of the microscope, wherein the image data represents light reflected by a sample that is illuminated by one or more LED-based light sources (Claim 1, page 53, lines 3 and 13-18), wherein the light emitted by the one or more LED-based light sources is filtered such that light having a wavelength that coincides with at least one fluorescence emission wavelength of at least one fluorescent material is attenuated or blocked (Claim 1, page 53, lines 5-15); processing the image data to generate processed image data (Claim 1, page 53, lines 17-18), wherein a portion of the processed image data representing light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material is generated based on the image data (Claim 1, page 53, lines 13-18; Claim 2, page 53, lines 20-23); and outputting the processed image data (Claim 1, page 53, lines 13-18; Claim 2, page 53, lines 20-23). 

14. A computer program with a program code for performing a method for a microscope, when the computer program is executed on a processor, , the method (Claim 1, page 53, lines 3 and 17-18)  comprising: obtaining image data of an optical imaging sensor of the microscope, wherein the image data represents light reflected by a sample that is illuminated by one or more LED-based light sources (Claim 1, page 53, lines 3 and 13-18), wherein the light emitted by the one or more LED-based light sources is filtered such that light having a wavelength that coincides with at least one fluorescence emission wavelength of at least one fluorescent material is attenuated or blocked (Claim 1, page 53, lines 5-15); processing the image data to generate processed image data (Claim 1, page 53, lines 17-18), wherein a portion of the processed image data representing light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material is generated based on the image data (Claim 1, page 53, lines 13-18; Claim 2, page 53, lines 20-23); and outputting the processed image data (Claim 1, page 53, lines 13-18; Claim 2, page 53, lines 20-23).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lomnes et al., US Patent Application Publication No.: 2009/0236541 A1, hereby Lomnes, in view of Dimitriadis et al., US Patent Application Publication No.: 2017/0167980 A1, hereby Dimitriadis.
Lomnes discloses the invention substantially as claimed. Regarding Claim 1, Lomnes discloses a Light-Emitting Diode (LED)-based illumination system (Fig. 1) . . . comprising:
“one or more first LED-based light sources, wherein the one or more first LED-based light sources are configured to emit light across a white light color spectrum (Fig. 1, element 127, and paragraph [0035]; see also Fig. 8); 
at least one optical filter, wherein the at least one optical filter is arranged to filter the light emitted by the one or more first LED-based light sources (Fig. 1, element 127, and paragraph [0035], disclosing “[e]ither or both of the white light source 127 and the excitation source 123 may include filters (not shown in FIG. 1) to filter out any wavelengths that overlap with the wavelength band of the fluorescence emission from the subject 8”; see also Fig. 8); 
one or more second LED-based light sources (Fig. 1, element 123, and paragraph [0035]), wherein the one or more second LED-based light sources are configured to provide light having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material (Fig. 1, element 123, and paragraph [0035], disclosing “[t]he excitation source 123 transmits light of one or more wavelengths . . . to excite the fluorescent substance in the subject 8”; see also Fig. 8).”
However, although Lomnes suggests a microscope, Dimitriadis does expressly disclose a “Light-Emitting Diode (LED)-based illumination system for a microscope” (see Dimitriadis, Fig. 3, elements 111 and 121, and paragraphs [0041]-[0045]; see also paragraph [0018]).
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lomnes and Dimitriadis (hereby Lomnes-Dimitriadis) to modify a Light-Emitting Diode (LED)-based illumination system of Lomnes to use a Light-Emitting Diode (LED)-based illumination system for a microscope as in Dimitriadis. The motivation for doing so would have been to create the advantage of not only capturing both fluorescence and reflectance images, but also providing a variety of uses of an LED-based illumination system, such as for a specific type of surgical microscopy (see Dimitriadis, Fig. 3, elements 111 and 121, and paragraphs [0041]-[0045]; see also paragraph [0018]).
Regarding Claim 3, Lomnes-Dimitriadis discloses:
“wherein the at least one optical filter is configured to attenuate or block light having a wavelength that coincides with at least one fluorescence emission wavelength of the at least one fluorescent material (Lomnes, Fig. 1, element 127, and paragraph [0035], disclosing “[e]ither or both of the white light source 127 and the excitation source 123 may include filters (not shown in FIG. 1) to filter out any wavelengths that overlap with the wavelength band of the fluorescence emission from the subject 8”; see also Fig. 8).”
Regarding Claim 5, Lomnes-Dimitriadis discloses:
“comprising two or more first LED-based light sources and two or more second LED-based light sources (Lomnes, Fig. 1, and paragraph [0035], disclosing “[t]he excitation source 123 and the white light source 127 may each comprise a multitude of light sources and combination of light sources, such as arrays of light emitting diodes (LEDs)”; see also Fig. 8).”
Regarding Claim 6, Lomnes-Dimitriadis discloses:
“wherein at least a subset (Dimitriadis, Figs. 10-11, and paragraphs [0067]-[0070], disclosing “one or more of the broadband light sources that are filtered with the multiband filters is replaced with a set of narrowband individually controlled sources 133, 143, 153 optionally filtered by respective narrow band filters 125” (i.e., subset)) of the one or more second LED-based light sources are configured to provide light having at least one peak at a wavelength that is tuned to an excitation wavelength of the at least one fluorescent material without using a filter to limit the emitted light to the at least one peak (Lomnes, Fig. 1, and paragraph [0035], disclosing “[e]ither or both of the white light source 127 and the excitation source 123 may include filters (not shown in FIG. 1) to filter out any wavelengths that overlap with the wavelength band of the fluorescence emission from the subject 8”; see also Fig. 8).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lomnes-Dimitriadis to modify a Light-Emitting Diode (LED)-based illumination system of Lomnes-Dimitriadis to use the claimed subset as in Dimitriadis. The motivation for doing so would have been to create the advantage of increasing the precision and versatility of the lasers when combining the radiation of the lasers (see Dimitriadis, Figs. 10-11, and paragraphs [0067]-[0070]).
Regarding Claim 7, Lomnes-Dimitriadis discloses:
“further comprising at least one second optical filter, arranged to filter the light (Lomnes, Fig. 1, and paragraph [0035], disclosing “[e]ither or both of the white light source 127 and the excitation source 123 may include filters (not shown in FIG. 1) to filter out any wavelengths that overlap with the wavelength band of the fluorescence emission from the subject 8”; see also Fig. 8) emitted by at least a subset (Dimitriadis, Figs. 10-11, and paragraphs [0067]-[0070], disclosing “one or more of the broadband light sources that are filtered with the multiband filters is replaced with a set of narrowband individually controlled sources 133, 143, 153 optionally filtered by respective narrow band filters 125” (i.e., subset)) of the one or more second LED-based light sources (Lomnes, Fig. 1, and paragraph [0035]).”
The motivation that was utilized in Claim 6 applies equally as well to Claim 7.
Regarding Claim 8, Lomnes-Dimitriadis discloses:
“comprising one or more processors configured to control the one or more first and the one or more second LED-based light sources independent from each other (Lomnes, Fig. 1, element 80/82, Fig. 11, element 32, and paragraph [0075]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lomnes-Dimitriadis to modify a Light-Emitting Diode (LED)-based illumination system of Lomnes-Dimitriadis to use the claimed processor to control (Embodiment 2) as in Lomnes. The motivation for doing so would have been to create the advantage of providing associated circuitry for driving and controlling operation (see Lomnes, Figs. 1 and 11, and paragraphs [0072] and [0075]).
Regarding Claim 11 and 13-14, Lomnes-Dimitriadis discloses each and every feature of Claim 1, as outlined above, and further discloses a system for a microscope (Dimitriadis, Fig. 3, elements 111 and 121, and paragraphs [0041]-[0045]; see also paragraph [0018]) comprising one or more processors and one or more storage devices, a method, and computer program, the system, method, and computer program (Lomnes, Fig. 1) comprising:
“obtain image data of an optical imaging sensor (Lomnes, Fig. 1, elements 120, 128, 130, and 80, and paragraphs [0034]-[0037], [0039], and [0042]) of the microscope (Dimitriadis, Fig. 3, elements 111 and 121, and paragraphs [0041]-[0045]; see also paragraph [0018]), 
wherein the image data (Lomnes, Fig. 1, elements 120, 128, 130, and 80, and paragraphs [0034]-[0037], [0039], and [0042]) represents light reflected by a sample that is illuminated by one or more LED-based light sources, wherein the light emitted by the one or more LED-based light sources is filtered such that light having a wavelength that coincides with at least one fluorescence emission wavelength of the at least one fluorescent material is attenuated or blocked (Lomnes, Fig. 1, element 127, and paragraph [0035], disclosing “[e]ither or both of the white light source 127 and the excitation source 123 may include filters (not shown in FIG. 1) to filter out any wavelengths that overlap with the wavelength band of the fluorescence emission from the subject 8”; see also Fig. 8); 
process the image data to generate processed image data, wherein a portion of the processed image data representing light having a wavelength that coincides with the at least one fluorescence emission wavelength of the at least one fluorescent material is generated based on the image data (Lomnes, Fig. 1, elements 120, 128, 130, and 80, and paragraphs [0034]-[0037], [0039], and [0042]; Fig. 8); and 
output the processed image data (Lomnes, Fig. 1, elements 86 and 90, and paragraphs [0038]-[0041]; Fig. 1, elements 120, 128, 130, and 80, and paragraphs [0034]-[0037], and [0042]).”
	The motivation that was utilized in Claim 1 applies equally as well here.
Regarding Claim 12, Lomnes-Dimitriadis discloses:
“further comprising a Light-Emitting Diode (LED)-based illumination system, the illumination system (Lomnes, Fig. 1, elements 123 and 127, and paragraph [0035]) comprising: 
one or more first LED-based light sources, wherein the one or more first LED-based light sources are configured to emit light across a white light color spectrum (Lomnes, Fig. 1, element 127, and paragraph [0035]; see also Fig. 8); 
at least one optical filter, wherein the at least one optical filter is arranged to filter the light emitted by the one or more first LED-based light sources (Lomnes, Fig. 1, element 127, and paragraph [0035], disclosing “[e]ither or both of the white light source 127 and the excitation source 123 may include filters (not shown in FIG. 1) to filter out any wavelengths that overlap with the wavelength band of the fluorescence emission from the subject 8”; see also Fig. 8); 
one or more second LED-based light sources (Lomnes, Fig. 1, element 123, and paragraph [0035]), wherein the one or more second LED-based light sources are configured to provide light having at least one peak at a wavelength that is tuned to an excitation wavelength of at least one fluorescent material (Lomnes, Fig. 1, element 123, and paragraph [0035], disclosing “[t]he excitation source 123 transmits light of one or more wavelengths . . . to excite the fluorescent substance in the subject 8”; see also Fig. 8), 
wherein the image data represents light reflected by the sample that is illuminated by the one or more first LED-based light sources of the illumination system (Lomnes, Fig. 1, elements 120, 128, 130, and 80, and paragraphs [0034]-[0037], [0039], and [0042]; see also Fig. 8).”
Claim Rejections - 35 USC § 103
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lomnes-Dimitriadis, and in further view of Liu, US Patent Application Publication No.: 2017/0202633 A1, hereby Liu.
Regarding Claim 2, Lomnes-Dimitriadis discloses:
“wherein the one or more second LED-based light sources are configured to emit light having a peak at one or more of (Lomnes, Fig. 1, element 123, and paragraph [0035]; see also Fig. 8). . . .”
However, although Lomnes-Dimitriadis generally discloses the claimed peak, Liu does expressly disclose the following:
“wherein the one or more second LED-based light sources are configured to emit light having a peak at one or more of between 390 nm and 420 nm, between 460 nm and 500 nm, and between 780 nm and 810 nm (Fig. 2, and paragraph [0130], disclosing 780nm).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lomnes-Dimitriadis and Liu (hereby Lomnes-Dimitriadis-Liu) to modify a Light-Emitting Diode (LED)-based illumination system for a microscope of Lomnes-Dimitriadis to use the claimed peak as in Liu. The motivation for doing so would have been to create the advantage of generating a desirable level of background (see Liu, Fig. 2, and paragraph [0130]).
Regarding Claim 4, Lomnes-Dimitriadis-Liu discloses:
“further comprising one or more (Lomnes, Fig. 1, and paragraph [0035], disclosing “[t]he excitation source 123 and the white light source 127 may each comprise a multitude of light sources and combination of light sources, such as arrays of light emitting diodes (LEDs)”) third LED-based light sources, wherein the one or more third LED-based light sources are configured to emit light across the white light color spectrum (Liu, Figs. 2 and 8-9, and paragraphs [0105]-[0107]; see also Abstract and paragraphs [0075]-[0076], disclosing microscopy applications).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lomnes-Dimitriadis-Liu to modify a Light-Emitting Diode (LED)-based illumination system for a microscope of Lomnes-Dimitriadis to use the claimed third LED-based light source as in Liu. The motivation for doing so would have been to create the advantage of enhancing light and reducing shadow (see Liu, Figs. 2 and 8-9, and paragraphs [0105]-[0107]; see also Abstract and paragraphs [0075]-[0076]).
Claim Rejections - 35 USC § 103
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lomnes-Dimitriadis, and in further view of Allon et al., US Patent Application Publication No.: 2009/0153797 A1, hereby Allon.
Regarding Claims 9-10, Lomnes-Dimitriadis discloses:
“wherein each LED-based light source is configured to emit light towards a sample to be observed via the microscope (Dimitriadis, Fig. 3, elements 111 and 121, and paragraphs [0041]-[0045]; see also paragraph [0018]), wherein each LED-based light source is configured to emit the light towards the sample through an optical concentration (Lomnes, Fig. 1, and paragraph [0079], disclosing “use of concentrated incoherent light from the light source”). . . .”
The motivation that was utilized in Claim 1 applies equally as well here.
However, although Lomnes-Dimitriadis generally discloses optical concentration, Allon does expressly disclose the structural features of “wherein each LED-based light source is configured to emit the light towards the sample through an optical concentration element” (see Allon, Figs. 12A-12B, and paragraphs [0104]-[0110], specifically, paragraph [0105]).
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lomnes-Dimitriadis and Allon to modify a Light-Emitting Diode (LED)-based illumination system for a microscope of Lomnes-Dimitriadis to use the claimed optical concentration element as in Allon. The motivation for doing so would have been to create the advantage providing a light guide unit that is a hollow cone-like member with its inner surface reflective with respect to a wavelength range emitted by a LED arrangement, thereby providing proper alignment (see Allon, Figs. 12A-12B, and paragraphs [0104]-[0110]).
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lomnes-Dimitriadis, and in further view of Wilson et al., US Patent Application Publication No.: 2012/0326055 A1, hereby Wilson.
Regarding Claim 15, Lomnes-Dimitriadis discloses each and every feature of Claim 1, as outlined above, and further discloses the remaining features of:
“. . . , wherein each LED-based light source of the illumination system is configured to emit light towards a sample to be observed via the microscope (Dimitriadis, Fig. 3, elements 111 and 121, and paragraphs [0041]-[0045]; see also paragraph [0018]), wherein each LED-based light source is arranged . . . to an objective of the microscope (Lomnes, Fig. 1, elements 123, 124, and 127).”
The motivation that was utilized in Claim 1 applies equally as well here.
However, although Lomnes-Dimitriadis generally discloses each LED-based light source is arranged adjacent to an objective of the microscope, Wilson does expressly disclose the following:
“wherein each LED-based light source of the illumination system is configured to emit light towards a sample to be observed via the microscope, wherein each LED-based light source is arranged adjacent to an objective of the microscope (Fig. 3, and paragraph [0040], disclosing a ring of LEDs surround the imaging optics of the CCD camera; see also Fig. 4, disclosing microscopy applications).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lomnes-Dimitriadis and Wilson to modify a Light-Emitting Diode (LED)-based illumination system for a microscope of Lomnes-Dimitriadis to use each LED-based light source arranged adjacent to an objective of the microscope as in Wilson. The motivation for doing so would have been to create the advantage of not only clearly illuminating the target surface, but also to provide controlled uniform illumination (see Wilson, Fig. 3, and paragraph [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose LED-based illumination systems for microscopy. For example, the following references show similar features in the claims, although not relied upon: Ntziachristos (EP 2359745 A1), Figs. 1 and 5-8; Fengler (US 2017/0209050 A1), Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482